—In an action to recover damages for medical malpractice etc., the defendant appeals from a judgment of the Supreme Court, Queens County (LaTorella, J.), entered January 20, 2000, which, upon a jury verdict, is in favor of the plaintiff Julie Romero and against him in the principal sum of $600,000 ($400,000 for past pain and suffering and $200,000 for future pain and suffering).
Ordered that the judgment is affirmed, with costs.
Contrary to the defendant’s contentions, it cannot be said that “there is simply no valid line of reasoning and permissible inferences which could possibly lead rational [persons] to the conclusion reached by the jury on the basis of the evidence presented at trial” (Cohen v Hallmark Cards, 45 NY2d 493, 499). The injured plaintiff established, through expert medical testimony, that the defendant departed from good and accepted medical practices when, in attempting to insert an intrauterine device, he perforated her uterus, and that such departure was a proximate cause of her injuries (see, Mortensen v Memorial Hosp., 105 AD2d 151, 158; Lyons v McCauley, 252 AD2d 516, 517). Moreover, according the jurors their proper deference as finders of the facts and assessors of the credibility of witnesses, we find that the verdict was supported by a fair interpretation of the evidence (see, Rubin v Aaron, 191 AD2d 547).
The award for damages did not deviate materially from what would be reasonable compensation (see, CPLR 5501 [c]). O’Brien, J. P., S. Miller, Friedmann and Townes, JJ., concur.